





CITATION:
R. v. Smaggus, 2011 ONCA 629



DATE: 20111006



DOCKET: C52230



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Candace A. Smaggus



Appellant



Howard L. Krongold, for the appellant



Niall Gilks, for the respondent



Heard:
October 3, 2011



On appeal from the conviction entered on April 29, 2010 by
          Justice Richard Lajoie of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

In our view the trial judge erred in failing to distinguish the relative
    probative value of the three occasions on which the officer identified the
    appellant.  The third was clearly of far less probative value.  Also, despite
    the Crowns admission, the trial judge erred in failing to treat as evidence
    before him Constable Fortins description of perpetrator being 57 which is
    relevant to the issue of identification.  Finally it would have been preferable
    had the trial judge cautioned himself about the generic weaknesses of eye
    witness identification evidence in general.  Although we cannot say the verdict
    is unreasonable, these errors require a new trial.

[2]

Appeal allowed and a new trial ordered.


